ON PETITION FOR REHEARING
Ordered that appellant’s June 13, 1975 Petition for Rehearing is hereby denied, and further,
Ordered, the Order of this Court of January 14, 1974 is amended and modified upon the appellee’s December 17, 1973 Motion to Set Attorney’s Fee and the June 16, 1975 Motion for Reconsideration; and Attorney’s Fees are hereby granted to Simpson, Anstead and Broadbeck for representation of Appellee in the above-styled cause through this day and date, and pursuant to Rule 3.16(e) F.A.R., upon remand of this cause the amount thereof shall be assessed by the trial court upon due notice and hearing, subject to review by this court under Rule 3.16(c, d) F.A.R., and further,
Ordered that appellee’s June 16, 1975 Motion for Reconsideration is hereby determined to be moot.